Several questions of merit were raised on the trial of this case. The court has, however, read the entire evidence, sitting en banc, and we are of the opinion that there is nothing in same which justified the question of *Page 693 
the guilt vel non of the defendant being submitted to the jury. There are, it is true, one or two circumstances shown which might give rise to a very slight suspicion of his guilt; but this is, of course, not enough. The general affirmative charge, requested by appellant, should have been given, and for the error in its refusal the judgment is reversed and the cause remanded. Reversed and remanded.